         Case 2:20-cv-01342-SU         Document 27       Filed 02/18/21    Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 HALEY OLSON,                                        Case No. 2:20-cv-01342-SU

                Plaintiff,                           ORDER

        v.

 GRANT COUNTY, GLENN PALMER,
 AND JIM CARPENTER,

                Defendants.


IMMERGUT, District Judge.

       On January 26, 2021, Magistrate Judge Patricia Sullivan issued her Findings and

Recommendation (F&R), ECF 25, recommending that this Court deny Defendant Jim

Carpenter’s Motion to Dismiss, ECF 9. No party filed objections.

                                         DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

PAGE 1 – ORDER
         Case 2:20-cv-01342-SU        Document 27       Filed 02/18/21     Page 2 of 2




novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

       No party having filed objections, this Court has reviewed the F&R and accepts Judge

Sullivan’s conclusions. The F&R, ECF 25, is adopted in full. Defendant Carpenter’s Motion to

Dismiss, ECF 9, is DENIED.



       IT IS SO ORDERED.

       DATED this 18th day of February, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
